department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date nov uniform issue list legend p r s dear sir or madam contact person identification_number telephone number - g0 bvr this is in reply to your rulings request of date on p's proposed transfer of approximately two-thirds of its assets to r and s pursuant to sec_507 of the internal_revenue_code p r and s are exempt from federal_income_tax under sec_501 of the code and are p will transfer approximately two-thirds of its p will exercise expenditure_responsibility under sec_4945 of the code private_foundations under sec_509 of the code assets to r and s _ with respect to its transfers the following rulings are requested p's transfer of its r account assets to r private_foundation will not result in a termination of private_foundation_status under sec_507 of the code but will be an adjustment between private_foundations under sec_507 of the code p's transfer of its s account assets to s private_foundation will not result in a termination of private_foundation_status under a of the code but will be an adjustment between private_foundations under sec_507 of the code p's transfers of assets are not a notification of p's intent to terminate its status as a private foundation under sec_507 of the code p's transfers of assets will not be a wiliful and flagrant act or failure to act or one of a series of willful repeated acts or failures to act giving rise to liability for tax under chapter of the code p's transfers will not subject p r or s to any excise_tax on net_investment_income under sec_4940 of the code p's transfers will not be jeopardizing investments with respect to p r or s under sec_4944 of the code p's transfers of assets will not be an act of self-dealing under sec_4941 of the code to p r or s including all foundation officers and directors p's transfers of assets will not be a taxable_expenditure under sec_4945 of the code and no expenditure_responsibility will be imposed under sec_4945 of the code upon completion of the transaction foundations under sec_501 and sec_509 of the code p r and s will retain their classifications as private sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for the charitable and or other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code are private_foundations subject_to the provisions of chapter of the code sec_507 of the code and sec_1_507-1 of the income_tax regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the internal_revenue_service a statement of its intention to voluntarily terminate its private_foundation_status pursuant fo sec_507 and by paying any termination_tax under sec_507 of the code sec_507 of the code impose excise_tax on a private_foundation which voluntarily terminates its private_foundation_status under sec_507 of the code and provides that this sec_507 tax is equal to the lower_of the aggregate tax benefits that have resulted from the private foundation's exempt status under sec_501 of the code or the value of the net assets of the private_foundation sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its net assets is not required to file annual information returns required by sec_6033 of the code for subsequent tax years after its tax_year of such transfer when it has no assets or activities sec_1_507-3 of the regulations provides that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any_tax year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code also where a private_foundation transfers all of its assets any recordkeeping requirements under sec_4942 of the code do not apply when the foundation has no assets sec_1_507-3 of the regulations provides that where a private_foundation has transferred all of its assets to another private_foundation in a transfer under sec_507 of the code it is not required to exercise expenditure_responsibility under sec_4945 of the code with respect to such transfer sec_1_507-3 of the regulations provides that if a private_foundation transfers assets to one or more private_foundations which are effectively controlled directly or indirectly within the meaning of sec_1_482-1 of the regulations by the same persons who effectively control the transferor foundation each transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code each transferee is treated as its transferor in the proportion which the fair_market_value of the transferor's assets transferred to the transferee bears to the fair_market_value of all of the transferor's assets immediately before the transfer sec_1_507-3 of the regulations provides that a transfer of assets under sec_507 of the code does not relieve the transferor private_foundation from filing its own final tax_year return as required by sec_6043 of the code sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets under sec_507 of the code sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation's private_foundation_status under sec_509 of the code sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 of the regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person sec_4942 of the code requires that a private_foundation must expend annual qualifying distributions under sec_4942 of the code for the conduct of exempt purposes revrul_78_387 c b a transferor private foundation's excess qualifying distributions under sec_4942 of the code where the transferor and the transferee foundations are controlled by the same persons under sec_1_507-3 of the regulations the transferee is treated as the transferor so that the transferee can reduce its own distributable_amount under sec_4942 of the code by its share of the transferor foundation's excess qualifying distributions under sec_4942 of the code describes the carryover of sec_4945 of the code imposes excise_tax on any private foundation's making of a taxable_expenditure under sec_4945 of the code sec_53_4945-6 allows a private_foundation to transfer its assets to exempt_organizations under sec_501 of the code including private_foundations pursuant to sec_507 of the code without the transfers being taxable_expenditures under sec_4945 of the code sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of the grantor private_foundation requiring pre-grant inquiry and post-grant reports as to the grantee private_foundation on its uses of the grant sec_4945 of the code on expenditure_responsibility provides in part that the grantor private_foundation must obtain proper reports from its grantee private_foundation as to the grantee's uses of the grant sec_53_4945-5 of the regulations provides that expenditure_responsibility includes a requirement that the grantor private_foundation must make a pre-grant inquiry of the prospective grantee private_foundation thus before making a grant the grantor must conduct a limited inquiry of the potential grantee such pre-grant inquiry must be complete enough to give a reasonable person assurance that the grantee will use the grant for the proper exempt purposes this inquiry should concern matters such as the identity prior history and experience of the grantee organization and its managers and any knowledge which the grantor has based on prior experience or other information which is readily available concerning the management activities and practices of the grantee foundation the scope of this inquiry may vary from case to case depending upon the size and purpose of the grant the period of time over which it is to be paid and the prior experience which the grantor has had with respect to the capacity of the grantee to use the grant for the proper purposes capital endowment grants made to sec_53_4945-5 of the regulations on private_foundations provides that if a private_foundation makes a grant to another private_foundation for endowment or for other capital purposes the grantor foundation must require reports from the grantee foundation on the uses of the principal and the income if any from the grant funds the grantee must make such reports annually for its tax_year in which the grant was made and for its immediately succeeding two tax years is reasonably apparent to the grantor before the end of such grantee's second succeeding tax_year that neither the principal nor the income from the grant funds has been used for any purpose which would result in liability for tax under sec_4945 of the code may the grantor then allow the grantee's reports to be discontinued only if it sec_53_4945-5 of the regulations provides that in order to exercise expenditure_responsibility the grantor private_foundation must require that the grantee organization be made subject_to a written commitment signed by an appropriate officer director or trustee of the grantee to repay any portion of the amount granted which is not used for the purposes of the grant to submit full and complete annual reports on the manner in which the grant funds are spent and the progress made in accomplishing the purposes of the grant to maintain records of receipts and expenditures and to make its books_and_records available to the grantor at reasonable times and not to use any of the funds to carry on propaganda or otherwise attempt to influence legislation within sec_4945 of the code or to influence the outcome of any specific public election or to carry on any voter registration drive within the meaning of sec_4945 or to make any grant which does not comply with the requirements of sec_4945 or sec_4945 or to undertake any activity for any purpose other than one specified in sec_170 of the code the agreement must clearly specify the purposes of the grant such purposes may include contributing for capital endowment provided that neither the grants nor the income therefrom may be used for purposes other than those in sec_170 of the code analysi sec_1 and under sec_507 of the code and sec_1_507-3 of the regulations a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization or liquidation which includes any significant disposition of or more of the transferor's assets because p will be in such a reorganization by its transfer of approximately two-thirds of its assets p's transfer of assets to r and s will be a transfer under sec_507 of the code under sec_1_507-4 of the regulations p's transfer of its assets pursuant to sec_507 of the code will not terminate p's private_foundation_status under sec_509 of the code p's transfer of assets to r and s will be for exempt purposes under sec_501 of the code and will not be any willful and flagrant act or failure to act which would result in tax under chapter of the code p's transfer of assets to r and s will not be investment_income or a taxable disposition of property and will not result in tax under sec_4940 of the code under sec_4944 of the code p's transfer of its assets to r and dollar_figure will not constitute jeopardizing investments or result in tax under that section p's transfer of assets will be made for exempt purposes to r and s which are organizations exempt from federal_income_tax under sec_501 of the code under sec_53_4946-1 of the regulations p is not a disqualified_person under sec_4946 of the code for purposes of sec_4941 of the code because p is exempt from federal_income_tax under sec_501 of the code because p's transfer of assets will not be a transfer to a disqualified_person under sec_4946 of the code p's transfer will not be an act of self-dealing under sec_4941 of the code under sec_53_4945-6 of the regulations a private_foundation can transfer its assets to private_foundations pursuant to sec_507 of the code without the transfer being a taxable_expenditure under sec_4945 of the code thus p's transfer of assets will not be a taxable_expenditure under sec_4945 of the code p must exercise expenditure_responsibility under sec_4945 of the code and sec_53_4945-5 of the regulations on its transfers of some of its assets to r and to s because the exception under sec_1_507-3 of the regulations to expenditure_responsibility for a transfer of all assets does not apply to p because p's transfer to r and s consists of approximately two-thirds rather than all of p's assets p's transfer of assets to r and s will be for exempt purposes under sec_501 of the p's transfer will not adversely affect the exemptions from federal_income_tax under section code c of the code of p r and s p's transfer will not adversely affect the classifications of p r and s as private_foundations under sec_509 of the code accordingly we rule that p's transfer of its r account assets to r private_foundation will not result in a termination of private_foundation_status under sec_507 of the code and will be a transfer between private_foundations under sec_507 of the code p's transfer of its s account assets to s private_foundation will not result in a termination of private_foundation_status under a of the code and will be a transfer between private_foundations under sec_507 of the code p's transfers of assets will not be a willful and flagrant act or failure to act or one of a series of willful repeated acts or failures to act giving rise to liability for tax under chapter of the code p's transfers will not subject p r or s to tax under sec_4940 of the code p's transfers will not subject p r or s to tax under sec_4944 of the code _ p's transfers of assets will not be an act of self-dealing under sec_4941 of the code as to p r or s including all foundation officers and directors p's transfers of assets will not be a taxable_expenditure under sec_4945 of the code because p will exercise expenditure_responsibility under sec_4945 of the code with respect to its transfers to r and s of some of its assets p's transfers will not adversely affect the exemptions of p r and s from federal_income_tax under sec_501 of the code or the classifications of p r and s as private_foundations under sec_509 of the code p's transfers and this rulings request will not be construed as notice to the internal_revenue_service of any termination of private_foundation_status under sec_507 of the code as to p r ors because this rulings letter could help to resolve any questions please keep it in your permanent records this rulings letter is directed only to the organizations that requested it code provides that this rulings letter may not be used or cited as precedent sec_61 k of the sincerely igned lerrell m berkovsky - te signee -berkovsky manager exempt_organizations technical group
